Citation Nr: 0007560	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel

INTRODUCTION

The veteran had active service from June 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's application to 
reopen his claim for service connection for PTSD. 

A November 1991 RO decision denied the veteran's original 
claim for service connection for PTSD on the basis that there 
was no medical evidence of a current diagnosis of the claimed 
disorder.  The RO reopened and then denied the veteran's 
claim in November 1992 and January 1994, on the basis that 
there was no clear diagnosis of PTSD, and no verification of 
the veteran's claimed stressors, respectively.  The veteran 
appealed the latter decision but, following the issuance of a 
statement of the case, he did not perfect the appeal by 
filing a timely substantive appeal.  


FINDINGS OF FACT

1.  An unappealed RO decision in January 1994 denied service 
connection for post-traumatic stress disorder.

2.  Evidence received since the January 1994 decision, which 
includes medical evidence of diagnoses of post-traumatic 
stress disorder based on the veteran's  history of stressors 
while on active duty in Vietnam, was not previously 
submitted, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

3.  There is no objective evidence to show that the veteran 
engaged in combat with the enemy but there is medical 
evidence of a current diagnosis of PTSD based on the 
veteran's claimed stressors while on active duty in Vietnam.
CONCLUSIONS OF LAW

1.  Evidence received since the January 1994 RO decision, 
which denied service connection for PTSD, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (1999).  

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1991, the RO denied service connection for post-
traumatic stress disorder.  The November 1991 decision 
reflects that post-traumatic stress disorder "was not found 
at the current VA examination" and that "service medical 
records do not show any treatment for any nervous 
condition."  In December 1991, the RO mailed the veteran a 
letter notifying the veteran of the adverse decision.  

In November 1992, the veteran submitted a statement 
indicating that he wished to reopen a claim for post-
traumatic stress disorder.  Included with that statement were 
additional medical records, including a December 1991 records 
documenting diagnoses which included post-traumatic stress 
disorder.  Thereafter, in November 1992, the RO issued a 
decision denying service connection for post-traumatic stress 
disorder, the reason given being that additional evidence 
submitted by the veteran showed that the veteran was being 
treated for depression rather than post-traumatic stress 
disorder.  

In July 1993, the veteran again submitted a statement 
indicating that he wished to be service connected for post-
traumatic stress disorder.  He also requested a VA 
examination at that time.  In August 1993, however, the RO 
informed the veteran that his claim could not be reopened 
without new and material evidence.  At some point in August 
1993, the veteran submitted additional records of treatment, 
although it is not clear whether it was before or after the 
RO mailed notification of the adverse decision to the 
veteran.  These included a July 1993 diagnosis of post-
traumatic stress disorder.  Thereafter, in September 1993, 
the veteran submitted a statement in which he indicate that 
he disagreed with the denial of service connection of post-
traumatic stress disorder in August of that year.  

In January 1994, the RO reopened and then denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  In so doing, the RO indicated that hospital 
records documented diagnoses of depressive disorder and 
personality disorder.  The letter continued that by stating 
that a "clear diagnosis of . . . post[-]traumatic stress 
disorder is still lacking.  The RO added in that letter that 
the veteran had not provided a clear description of actual 
stressors claimed.  

In February 1994, the veteran responded with a statement in 
which in indicated again that he disagreed with the denial of 
service connection of post-traumatic stress disorder.  He 
included with that submission a statement of claimed 
stressors that included seeing a truck hit by a land mine, 
seeing American soldiers attacking an enemy village, seeing 
bodies lying along the road side, being the subject of 
incoming enemy fire, and having once been buried under sand 
bags when an incoming rocket hit near his foxhole.  

In March 1994, the RO provided the veteran with a statement 
of the case.  In that statement of the case, the RO pointed 
out that there was conflicting evidence concerning the 
presence of post-traumatic stress disorder.  The RO indicated 
that there was no clear diagnosis of post-traumatic stress 
disorder.  The RO also indicated that there was no evidence 
of a verifiable stressor.  In so stating the RO indicated 
that the veteran had not provided "specific dates, places or 
names of other personnel involved in [the] claimed 
stressors." Thereafter, the veteran did not file any 
submissions with the VA until March 1997.  As the veteran did 
not file a timely substantive appeal, the January 1994 RO 
decision is final.

The veteran's application to reopen his claim was received by 
the RO in March 1997.  Evidence submitted since that time 
includes a March 1997 VA hospitalization report which 
documents a diagnosis of post-traumatic stress disorder, and 
a report of a VA psychiatric examination in May 1997, during 
which the examiner diagnosed post-traumatic stress disorder.  
During that examination, the veteran indicated that he feared 
for his life during service on at least two occasions 
involving enemy fire.  The veteran indicated that one of 
these occasions occurred November 1967 and involved a direct 
hit on his bunker which buried him in soil except for his 
feet. 

Subsequently received evidence includes medical records that 
contain a diagnosis of post-traumatic stress disorder, based 
on a history of the veteran's claimed stressors, while on 
active duty in Vietnam.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203, 205-206 (1999); and Elkins v. West, 12 Vet. 
App. 209, 215-218 (1999).  The first step is to determine 
whether new and material evidence has been presented pursuant 
to 38 C.F.R. § 3.156(a).  If so, there must then be a 
determination whether the claim presented is well grounded 
under 38 U.S.C.A. § 5107(a).  If the claim is not well 
grounded, the "adjudication process must come to a screeching 
halt despite reopening because a claim that is not well 
grounded cannot be allowed."  See Winters, 12 Vet. App. at 
206.  If the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. at 128 (1997).  

Applying the aforementioned analysis to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it is new and material because 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  While the record does 
not include any objective evidence, such as medals or 
citations, to  indicate that the veteran engaged in combat (a 
DD-214 indicates that the veteran was a truck driver while in 
Vietnam), the new evidence is material to the issue of 
service connection for PTSD because it includes medical 
evidence of a diagnosis of the disorder based on the 
veteran's history of his claimed stressors while on active 
duty in Vietnam, including more specific information 
regarding being subjected to enemy fire.     

The Board concludes that the submission of additional 
stressor information and medical evidence of a diagnosis of 
PTSD based on this history provides a sufficient basis to 
reopen the veteran's claim for entitlement to service 
connection for PTSD and his appeal is granted to this extent 
only.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, 155 F.3d 
at 1359, 1363.

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-6 (1995); Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step of a merits adjudication. See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a current diagnosis of 
PTSD that has been related to service. However, he must 
further provide credible evidence to support his contentions 
that the stressors occurred, although, at this point, the 
veteran's statements regarding the presence of in-service 
stressors are presumed credible.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for post-traumatic stress 
disorder, a claim for service connection for post-traumatic 
stress disorder is reopened, and that claim is well grounded; 
the appeal is granted to this extent only.


REMAND

As the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), the VA's duty to assist applies.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

There is medical evidence of PTSD but service connection also 
requires credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f).  Since the veteran did not engage in 
combat, his statements and testimony are inadequate to prove 
the occurrence of a stressor in service; such a stressor must 
be established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  On a number 
of occasions the veteran has provided accounts of claimed 
events (e.g., seeing a truck hit by a land mine, seeing 
American soldiers attacking an enemy village, seeing bodies 
lying along the road side, being the subject of incoming 
enemy fire, and having once been buried under sand bags when 
an incoming rocket hit near his foxhole), which he alleges 
have caused PTSD.  The RO has not made an effort to 
corroborate the veteran's statements of stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In the judgment of the Board, such should be 
accomplished as part of the duty to assist.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

In view of the foregoing, this case is REMANED for the 
following development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  The RO's attention 
is directed to the veteran's claims of 
having been beaten repeatedly by drill 
instructors during boot camp during the 
summer of 1974, having been beaten on one 
occasion by a group of white Marines, and 
having had someone attempt to rape him.  
This summary and a copy of the veteran's 
DD 214 and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions, 
if any stressors are corroborated, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner must determine 
whether the diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied.  If 
the diagnostic criteria for post-
traumatic stress disorder are not 
satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1996), the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



